Citation Nr: 0707674	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969 and from November 1970 to March 1971.

The instant appeal arose from a March 2003 rating decision of 
the VA Regional Office (RO), in North Little Rock, Arkansas, 
which found the veteran was not competent to handle the 
disbursement of funds.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is competent to handle his own 
financial affairs as he handles all his funds and pays all 
his expenses.  He has provided a statement from a hotel where 
he stayed for about a month in 2004 which reflects that his 
room was paid for on a daily basis in cash.  

In April 2004, the Board of Veterans' Appeals (Board) issued 
a decision which found the veteran was not competent for VA 
purposes.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veteran's Claims (Court), 
and in a June 2006 Order, the Court remanded the competency 
issue.  The Court found that the Board's "almost 
exclusive[]" reliance on a September 2002 VA psychiatric 
examination report, which determined that the appellant was 
not competent, over an April 2002 VA discharge summary, which 
found that the veteran was competent and employable for VA 
purposes, was "misplaced in that the appellant's claims file 
was not available for review at that time."  Further, the 
Court found that the Board's reasons and bases were "not 
sufficient to explain why it favored the medical evidence 
against competency over evidence in favor of competency so as 
to overcome the benefit of the doubt . . . ." 

Accordingly, a remand is required to afford the veteran a 
thorough and contemporaneous VA examination which addresses 
competency and takes into account the records of prior 
medical treatment.  The Board is aware that subsequent to the 
2004 Board decision, the veteran underwent another VA mental 
disorders examination in 2005 which addressed competency and 
found that the veteran was not capable of handling his own 
funds.  However, the 2005 examination report clearly noted 
that the appellant's claims folders were not available for 
review at the time of the examination.  In light of the 
Court's Order, the Board believes that reliance on the 2005 
medical opinion, without development for a medical opinion 
which takes into account the records of prior medical 
treatment, would be misplaced.

In addition, the veteran's most recent VA treatment records 
developed since February 2005 must be associated with the 
claims folders.

Finally, the veteran was provided a duty-to-assist 
notification letter in 2002.  Significantly, however, the 
letter only included information regarding the duty to assist 
and the duty to notify.  The letter did not specifically 
provide him with information regarding what type of evidence 
would substantiate his claim for competency; did not 
specifically ask him to provide any evidence in his 
possession; and did not include information regarding the 
assignment of an effective date.  Therefore, the letter does 
not satisfy the applicable notification requirements.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Develop all pertinent VA treatment 
records, including records from the VA 
Medical Center in Little Rock and North 
Little Rock, from February 2005 to the 
present.

2.  Obtain a VA examination and medical 
opinion to address competency.  In 
particular, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
lacks the mental capacity to contract or to 
manage his own affairs, including 
disbursement of funds without limitation.  
The claims file must be reviewed by the 
examiner in connection with requested 
opinion.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

3.  Send the veteran a notification letter 
which (1) provides him with information 
regarding what type of evidence would 
substantiate his claim for competency; (2) 
specifically asks him to provide any 
evidence in his possession; and (3) 
addresses assignment of effective dates.  
That notice must also provide examples of 
the types of medical and lay evidence that 
the claimant could submit (or ask VA to 
obtain) that are relevant to establishing 
competency-e.g., information and evidence 
indicating that the veteran has the mental 
capacity to contract and manage his own 
affairs, including disbursement of funds 
without limitation.  This could include 
bank statements, receipts for housing, 
food, and clothing, and competent lay 
statements (i.e. statements from family 
members and/or friends indicating that the 
veteran can handle his own money 
successfully).  The claimant must also be 
notified that the effective date of the 
determination of incompetency will be the 
date of rating of incompetency.

4.  Thereafter, the competency claim on appeal 
should be readjudicated.  If the benefit sought 
remains denied, the veteran and his 
representative, if applicable, should be 
furnished with a supplemental statement of the 
case (SSOC).  After the veteran and his 
representative, if any, have been given an 
opportunity to respond to the SSOC, the claims 
file should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



